Citation Nr: 0705563	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-40 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a fungal infection of 
the feet with onychogryphosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served honorably on active duty from January 1974 
to January 1977.  His period of active service from October 
1980 to March 1982 resulted in an other than honorable 
discharge.  The veteran also had a period of Marine Corp 
reserve duty from October 1977 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied a claim of entitlement to 
service connection for a fungal infection of the feet with 
onychogryphosis.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2006.  A transcript of this hearing is of 
record.  


FINDING OF FACT

A chronic fungal infection of the feet was not shown during 
the veteran's period of honorable active duty service; and 
competent evidence was not submitted demonstrating a present 
diagnosis of bilateral foot fungus related to military 
service. 


CONCLUSION OF LAW

A fungal infection of the feet with onychogryphosis was not 
incurred in or aggravated by the veteran's period of active 
duty, honorable, military service.  38 U.S.C.A. §§ 1101, 
5103, 5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in September 
2003.  In correspondence dated in September 2003, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received notice in 
March 2006. 
As indicated above, there has been substantial compliance 
with all pertinent VA law and regulations, and to move 
forward with this claim would not cause any prejudice to the 
veteran.  

Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be also be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during the applicable 
presumptive period.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The veteran contends that he incurred a chronic fungal 
infection of his feet during his first period of active duty 
military service.  In his personal testimony in November 
2006, the veteran alleged that he had been diagnosed and 
treated for athletes foot in 1974.  He further asserted that 
the current fungal infection in his feet initially began as 
athletes foot, but has progressed in severity for more than 
32 years.  

The Board has considered the veteran's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

Service medical records for the period of service from 
January 1974 to January 1977 do not reflect any treatment for 
a foot disorder, or diagnosis of a fungal foot infection.  An 
enlistment physical examination in September 1980 (for the 
period of less than honorable service), noted tinea pedis.  
VA treatment records date from September 1994 to July 2003 
and reflect diagnoses and treatment for several foot 
disorders including chronic inflammatory tinea pedis, 
dermatophytosis, and onychogryphosis.  A December 2003 VA 
examination indicated the veteran had a severe fungal 
infection deformity of the toenails of both feet, not 
secondary to diabetes.     

In finding that service connection is not warranted for the 
claimed foot disorder, the Board notes there is no competent 
evidence of record showing a diagnosed bilateral foot fungal 
infection, with onychogryphosis, during the veteran's first 
period of active duty service, or for several years 
thereafter.  In addition, the Board observes the post-service 
medical records contain no medical opinion relating a current 
chronic fungal foot disorder to any established event, 
injury, or disease alleged in the veteran's first period of 
active duty service.   

Despite the veteran's sincere belief that he developed a 
chronic fungal infection of the feet, with onychogryphosis 
during his first period of active duty service, the Board 
notes that when a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no indication that the veteran is qualified through 
education, training or experience to offer medical opinions, 
and thus is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a fungal 
infection of the feet, with onychogryphosis have not been 
met.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).




ORDER

Service connection for fungal infection of the feet, with 
onychogryphosis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


